IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00259-CR
                                No. 10-21-00260-CR
                                No. 10-21-00261-CR



DONALD E. MIMS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 85th District Court
                            Brazos County, Texas
             Trial Court Nos. 16-02211-CRF-85, 19-00799-CRF-85,
                               19-00800-CRF-85



                          MEMORANDUM OPINION

      Donald Mims was charged with possession with intent to deliver cocaine and

methamphetamine. After the trial court denied his motion to disclose the identity of the

informant, Mims pleaded guilty to the indicted offenses and pleaded true to the
enhancement paragraph. In Cause No. 10-21-00259-CR, Mims pleaded guilty to two

counts of possession of a controlled substance. See TEX. HEALTH & SAFETY CODE ANN.

§481.112 (e) (West). The trial court convicted Mims on both counts and assessed his

punishment in Count 1 at 45 years confinement and a $25,000 fine, in Count 2 at 45 years

confinement. In both Cause Nos. 10-21-00260-CR and 10-21-00261-CR, Mims pleaded

guilty to the offense of possession of a controlled substance. See TEX. HEALTH & SAFETY

CODE ANN. §481.112 (d) (West). The trial court convicted Mims in both cause numbers

and assessed punishment at 45 years confinement in each cause number. We affirm.

                                 BACKGROUND FACTS

       In 2012, Sergeant Andy Murph, with the College Station Police Department, began

investigating Mims as a possible drug dealer.        Sergeant Murph worked with a

confidential informant at that time and witnessed the confidential informant make a

transaction with Mims. The investigation was suspended when Mims went to jail on an

offense not related to the investigation. In July of 2015, Sergeant Murph again began

investigating Mims as a possible drug dealer. Segreant Murph worked with another

confidential informant and observed transactions with Mims and the confidential

informant. Based upon information from the second confidential informant, Sergeant

Murph obtained a tracking device for Mims’s vehicles. Sergeant Murph also began

conducting surveillance on Mims. During his surveillance, Sergeant Murph observed

that Mims frequented a storage unit, and he was able to put up cameras at the storage

unit. Sergeant Murph obtained a search warrant on October 20, 2015 for the storage unit.



Mims v. State                                                                     Page 2
Sergeant Murph and other officers executed the search warrant and recovered large

amounts of cocaine and other controlled substances.

                        DISCLOSURE OF CONFIDENTIAL INFORMANTS

       In the first issue, Mims argues that the trial court abused its discretion in denying

his Motion for Disclosure and Discovery of Confidential Informants. On November 30,

2016, Mims filed a Motion for Disclosure of Confidential Informants, Operatives, and

Cooperating Individuals in Cause No. 10-21-00359-CR, Trial Court No. 16-002211-CRF-

85. Mims did not file the motion in Cause Nos. 10-21-00360 and 10-21-00361-CR, Trial

Court Nos. 19-00799-CRF-85 and 19-00800-CRF-85. The trial court held a hearing on the

motion on July 12, 2021, and only called Trial Court No. 16-002211-CRF-85. Therefore, it

appears that the Motion for Disclosure and Discovery of Confidential Informants was not

before the trial court in Cause Nos. 10-21-00360-CR and 10-21-00361-CR.

       Generally, the State has a privilege to refuse to disclose the identity of a

confidential informant who has furnished information to a law enforcement officer

conducting an investigation. See TEX. R. EVID. 508(a); Long v. State, 137 S.W.3d 726, 732

(Tex. App. — Waco 2014, pet. ref’d). There are three exceptions to this privilege which

may require the State to disclose the identity of the confidential informant. See TEX. R.

EVID. 508(c)(1)-(3). Mims relies on the second exception, which provides in pertinent part:

                (2) Testimony About the Merits
                (A)Criminal Case. In a criminal case, this privilege does not apply if
                the court finds a reasonable probability exists that the informer can
                give testimony necessary to a fair determination of guilt or
                innocence.
                                              …
                (C)Procedures.

Mims v. State                                                                            Page 3
                      (i) If it appears that an informer may be able to give the
                      testimony required to invoke this exception and the public
                      entity claims the privilege, the court must give the public
                      entity an opportunity to show in camera facts relevant to
                      determining whether this exception is met.

TEX. R. EVID. 508(c)(2).

       The defendant bears the initial burden of showing that the confidential informant

may be able to give testimony necessary to a fair determination of the defendant's guilt

or innocence. Long v. State, 137 S.W.3d at 732. This initial burden has been described as a

"plausible showing." Bodin v. State, 807 S.W.2d 313, 318 (Tex. Crim. App. 1991); Long v.

State, 137 S.W.3d at 732.     "Evidence from any source, but not mere conjecture or

speculation must be presented to make the required showing that the CI's identity must

be disclosed." Bodin v. State, 807 S.W.2d at 318; Long v. State, 137 S.W.3d at 732. If the

defendant meets the burden of making the preliminary showing, then the trial court is

required to hold an in-camera hearing. Long v. State, 137 S.W.3d at 732. The in-camera

hearing provides the State the opportunity to show facts that rebut the defendant's

preliminary showing. Id.

       Sergeant Murph worked with the first confidential informant in 2012.           That

investigation was suspended went Mims went to jail on another offense. The second

confidential informant began working with Sergeant Murph in July 2015 and made

controlled buys at that time. Sergeant Murph obtained a search warrant for the storage

building on October 20, 2015.

       Sergeant Murph executed the search warrant on October 22, 2015, and neither

confidential informant was present when the search warrant was executed. The officers

Mims v. State                                                                        Page 4
seized cocaine, methamphetamine, a digital scale, packaging material, cellular phones,

and currency. Mims was indicted for possession of a controlled substance. Mims was

not charged with any offense related to the controlled buys from the confidential

informants. Neither confidential informant was a material witness to the events upon

which the State relied for a conviction.

         The confidential informants only supplied information which established

probable cause necessary for the issuance of the search warrant. He or she did not supply

the information upon which the State relied for a conviction on possession with intent to

deliver a controlled substance. Long v. State, 137 S.W.3d at 733. Thus, the testimony

elicited at the hearing does not satisfy Mims's initial burden to show that the confidential

informant may be able to give testimony necessary to a fair determination of his guilt or

innocence on possession with intent to deliver a controlled substance and does not trigger

the procedural requirements of Rule 508(c)(2). Id. The trial court did not err in denying

the Motion for Disclosure and Discovery of Confidential Informants We overrule the first

issue.

         In the second issue, Mims argues that the denial of his Motion for Disclosure and

Discovery of Confidential Informants violated his right to effective representation and a

fair trial. Mims notes that he is not raising an ineffective of assistance of counsel claim,

but rather that the erroneous ruling denied him his right to effective counsel, procedural

due process, and the rights to a fair trial protected by the United States and Texas

Constitutions. Because we have found in issue one that the trial court did not err in

denying the motion, we need not address the second issue. TEX. R. APP. 47.1.

Mims v. State                                                                         Page 5
          In the third issue, Mims argues that the State violated Article 39.14 of the Texas

Code of Criminal Procedure and Brady1 by not disclosing the confidential informant. As

previously discussed, Mims filed a Motion for Disclosure of Confidential Informants,

Operatives, and Cooperating Individuals in Cause No. 10-21-00359-CR, and the trial

court held a hearing on the motion. Mims did not make any objection pursuant to Article

39.14 or Brady, and that argument was never brought before the trial court. Mims has not

preserved his complaint for appellate review. TEX. R. APP. P. 33.1 (a).

          Moreover, the record does not show that the State violated Article 39.14 or Brady.

Article 39.14 states:

          (a) Subject to the restrictions provided by Section 264.408, Family Code, and
              Article 39.15 of this code, as soon as practicable after receiving a timely
              request from the defendant the state shall produce and permit the
              inspection and the electronic duplication, copying, and photographing,
              by or on behalf of the defendant, of any offense reports, any designated
              documents, papers, written or recorded statements of the defendant or
              a witness, including witness statements of law enforcement officers but
              not including the work product of counsel for the state in the case and
              their investigators and their notes or report, or any designated books,
              accounts, letters, photographs, or objects or other tangible things not
              otherwise privileged that constitute or contain evidence material to any
              matter involved in the action and that are in the possession, custody, or
              control of the state or any person under contract with the state. The state
              may provide to the defendant electronic duplicates of any documents or
              other information described by this article. The rights granted to the
              defendant under this article do not extend to written communications
              between the state and an agent, representative, or employee of the state.
              This article does not authorize the removal of the documents, items, or
              information from the possession of the state, and any inspection shall be
              in the presence of a representative of the state. (emphasis added)




1   Brady v. Maryland, 373 U.S. 83 (1963).
Mims v. State                                                                               Page 6
TEX. CODE CRIM. PROC. ANN. art. 39.14 (a) (West).          As previously discussed, the

confidential informants were not present when the search warrant was executed, they

were not witnesses to the charged offense, and Mims was not charged with any offense

in relation to the controlled buys. The evidence was not exculpatory or impeaching. TEX.

CODE CRIM. PROC. ANN. art. 39.14 (h) (West). The record does not support a finding that

the State violated Article 39.14 or Brady. We overrule the third issue.

                                      CONCLUSION

       We affirm the trial courts judgments.




                                                 STEVE SMITH
                                                 Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed August 24, 2022
Do not publish
[CRPM]




Mims v. State                                                                     Page 7